 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

May 23, 2018

 

Mr. John Beck

2360 Nabal Street

Escondido, CA 92025

 

Dear Mr. Beck:

 

This letter sets forth the terms of your employment with Ritter Pharmaceuticals,
Inc. (the “Company”). You shall be employed with the Company as the Chief
Financial Officer with all of the duties, authorities and responsibilities
commensurate with such position and shall report to the Chief Executive Officer
of the Company.

 

Start Date

 

Your employment with the Company will commence on May 24, 2018 (the “Effective
Date”).

 

Compensation

 

Base Salary: You will receive an annual base salary of $320,000, paid
semi-monthly in accordance with the Company’s payroll practice.

 

Bonus Compensation: You will have the opportunity to earn an annual bonus based
upon a percentage of your base salary and the achievement of specific
performance measures as determined by the Company. Your initial target bonus
opportunity percentage equals forty percent (40%). The Company will review your
base salary and bonus opportunities at least annually for adjustments.

 

Severance: You will be eligible for severance benefits under the Company’s
policy for employees in positions comparable to yours or pursuant to the terms,
if any, of a separate agreement with the Company.

 

Stock Option: Following the Effective Date, the Company will grant you an
option, pursuant to the Company’s 2015 Equity Incentive Plan (as amended from
time to time, the “Plan”), to purchase 100,000 shares of the Company’s common
stock (the “Common Stock”) (the “Stock Option”) at a per-share exercise price
equal to the closing price for a share of the Common Stock as quoted on The
NASDAQ Capital Market as of the date of grant, or if there are no sales of
Common Stock on the date of grant, the last preceding date for which such
quotation exists as reported in The Wall Street Journal. The Option shall be
subject to four (4) year vesting, with twenty-five percent (25%) of the shares
subject to the Option vesting on the first anniversary of the Effective Date and
the remaining shares vesting in thirty-six (36) equal monthly installments at
the end of each succeeding month. You will only have the right to exercise the
Option with respect to shares that have vested. The Option will be evidenced by
the Company’s standard form of Stock Option Agreement.

 

 

 

 

Mr. John Beck
May 23, 2018
Page -2-

 

Benefits

 

You will be entitled to receive all employee benefits that the Company
customarily makes available to employees in positions comparable to yours. The
Company currently provides employees in positions comparable to yours with two
(2) weeks vacation per year. Additionally, you will be eligible to receive
additional equity award grants pursuant to the terms of the Company’s equity
compensation plans. You will also be entitled to receive up to $2,000.00 a month
as reimbursement for reasonable travel and housing expenses incurred by you in
connection with your commuting to Los Angeles from Escondido. As business needs
arise and require your presence in the Los Angeles office more regularly, the
Company will reimburse you for such additional reasonable expenses as may be
pre-approved by the Chief Executive Officer.

 

Governing Law

 

The validity, interpretation, construction and performance of the provisions of
this letter shall be governed by the laws of the State of California without
reference to principles of conflicts of laws that would direct the application
of the law of any other jurisdiction.

 

Severability

 

The invalidity or unenforceability of any provision of this letter will not
affect the validity or enforceability of the other provisions of this offer
letter, which will remain in full force and effect. Moreover, if any provision
is found to be excessively broad in duration, scope or covered activity, the
provision will be construed, and to the extent necessary will be deemed to be
amended, so as to be enforceable to the maximum extent compatible with
applicable law.

 

Employment Relationship; Modification of Terms of Offer

 

Please be advised that neither this letter nor any statement made by the Company
or its parent, subsidiaries or affiliates is intended to be a contract of
employment for a definite period of time. That means that the employment
relationship established by this letter is “at will” and either you or the
Company may terminate the employment relationship at any time and for any
reason, with or without cause or notice. The Company may from time to time and
in its own discretion, change the terms and conditions of your employment with
or without notice.

 

To indicate your acceptance, please sign and return the enclosed copy of this
letter to me by May 23, 2018.

 

Sincerely,

 

Ritter Pharmaceuticals, Inc.         By: /s/ Andrew J. Ritter     Andrew J.
Ritter     President                                                           
ACCEPTED:           /s/ John Beck     John Beck         Date: May 22, 2018  

 

 

 

